Order, Supreme Court, New York County, entered September 25, 1979, denying plaintiff-appellant’s motion for summary judgment, unanimously reversed, on the law, with $75 costs and disbursements of this appeal to appellant, and motion granted. Special Term found that "the undisputed facts show that the check was not paid or returned by midnight of the next banking day”, in accordance with its obligation under sections 4-301 and 4-302 of the Uniform Commercial Code. Defenses and delays which will excuse prompt performance by a payor bank are strictly governed by statute. No valid defense pursuant to section 4-302 of the Uniform Commercial Code nor excusable delay pursuant to section 4-108 of the Uniform Commercial Code was established by defendant-respondent. Settle order. Concur—Fein, J. P., Sandler, Ross, Markewich and Carro, JJ.